DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch et al. (United States Patent Application Publication No. US 2010/0327424 A1, hereinafter “Braunisch”) in view of Tang et al. (United States Patent Application Publication No. US 2017/0062353 A1, hereinafter “Tang”) and further in view of Guenin et al. (United States Patent Application Publication No. US 2006/0095639 A1, hereinafter “Guenin”) and further in view of Goodnow et al. (United States Patent Application Publication No. US 2015/0077173 A1, hereinafter “Goodnow”) and further in view of Kikuchi et al. (United States Patent Application Publication No. US 2005/0040509 A1, hereinafter “Kikuchi”) and further in view of Koide (United States Patent Application Publication No. US 2007/0262427 A1, hereinafter “Koide”).
In reference to claim 1, Braunisch discloses a similar structure.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package comprising a semiconductor package substrate (610, 710, 910) having a first surface and a transversely opposed second surface separated by a thickness.  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies) are coupled to the semiconductor package substrate (610, 710, 910).  Braunisch does not disclose that dies have different areas such that the smallest of the at least three semiconductor dies occupies a first physical area on the first surface.  However Tang discloses implementing a semiconductor device using dies with different sizes and functions/circuitry (p. 9, paragraph 110).  Tang discloses that devices with greater functionality and greater amounts of circuitry while being small in size is a known goal in the art (p. 1, paragraph 1).  In view of the above, it would be obvious to implement at least three dies with different sizes and functions for a device with greater functionality and greater amounts of circuitry.  In the device of Braunisch constructed in view of Tang, the smallest of the at least three semiconductor dies occupies a first physical area on the first surface of the semiconductor package substrate (610, 710, 910).  A first multi-die interconnect bridge (540, 740, 940) that includes one or more conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) is disposed proximate the first surface of the semiconductor package substrate (610, 710, 910) and occupying a second physical area of the first surface of the semiconductor package substrate (610, 710, 910).  Braunisch does not explicitly disclose using a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  However Guenin discloses the use of additional multi-die interconnect bridges in figures 4A-4D and 11A-11E; some bridges of which couple only two dies/chips together (note figures 4A and 11E).  Guenin discloses that using additional multi-die interconnect bridges simplifies alignment, thermal management, and power distribution for the multi-chip module while simplifying its design (p. 6, paragraph 125, p. 2-3, paragraphs 55, 60-62) which are known goals in the art (p. 1, paragraphs 6-9, 21, p. 2-3, paragraphs 55, 60-62).  In view of Guenin, it would therefore be obvious to implement a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  The first multi-die interconnect bridge (540, 740, 940) conductively couples each of the at least three semiconductor dies (note figure 16 structure in lower right corner which has four semiconductor dies, 520, 530, 920, 930) to each of the remaining at least three semiconductor dies (note figure 16 structure in lower right corner which has four semiconductor dies, 520, 530, 920, 930).  In the device of Braunisch constructed in view of Tang and Guenin, only two of the at least three semiconductor dies are coupled to the second multi-die interconnect bridge.  The structure in the lower right corner of figure 16 shows that the second physical area occupied by the first multi-die interconnect bridge (540, 740, 940) is less than the first physical area of a smallest of the at least three semiconductor dies.  The one or more conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) included in the first multi-die interconnect bridge (540, 740, 940) conductively couple the at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die, and the other structure which has one bridge and four semiconductor dies) without passing through any intervening semiconductor die included in the at least three semiconductor/silicon dies (p. 3, paragraph 29).  Braunisch does not disclose that a first semiconductor die and a second semiconductor die included in the at least three semiconductor dies have respective first and second gate pitches such that the second gate pitch is less than the first gate pitch.  However Goodnow discloses that using different transistor technology nodes/gate pitches (such as 22 nm, 45 nm, 90 nm, etc.) are selected for semiconductor dies based upon cost, yield, performance, and robustness for the desired function of the die (p. 3-4, paragraph 37).  Goodnow further discloses that high performance transistors are formed with higher gate pitch while more robust technologies are formed with a lower gate pitch (p. 2, paragraph 24).  In view of Goodnow, it would therefore be obvious to implement first and second semiconductor dies with respective first and second gate pitches such that the second gate pitch is less than the first gate pitch in order to attain optimal cost, yield, performance, and robustness combined with the desired functions of the first and second semiconductor dies.  Braunisch does not disclose a plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910).  However Kikuchi discloses that placing solder balls on the bottom surface of a package substrate provides the benefit of a high density semiconductor package (abstract) which is a known goal in the art (p. 1, paragraph 7).  In view of Kikuchi, it would therefore be obvious to place solder balls on the second/bottom surface of the semiconductor package in order to attain a high density semiconductor package.  Neither of the above references discloses that the plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910) are within the second physical area occupied by the first multi-die interconnect bridge.  However figure 1 of Koide discloses (p. 1, paragraph 11) providing solder balls (5) over the entire bottom surface of a substrate (3) which are electrically connected with the device (2) on the top surface of the substrate (3).  Koide discloses that providing solder balls over the entire bottom surface of a substrate achieves greater miniaturization of the device (p. 1, paragraph 11) which is a known goal in the art (p. 3, paragraph 49).  In view of Koide, it would therefore be obvious to provide solder balls over the entire bottom surface of the package substrate of Braunisch constructed in view of Tang, Guenin, Goodnow, and Kikuchi.  In the semiconductor package of Braunisch constructed in view of Tang, Guenin, Goodnow, Kikuchi, and Koide, the solder balls are placed over the entire bottom surface of the package substrate and thus a first and a second of the plurality of solder balls are within the second physical area occupied by the first multi-die interconnect bridge.  Neither of the above references disclose that the first plurality of the solder balls is coupled to one of the at least three semiconductor dies while the second of the plurality of solder balls is coupled to another of the at least three semiconductor dies.  However it would be obvious to connect the first and second of the plurality of solder balls to specific semiconductor dies in this manner since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore claim 1 is not patentable over Braunisch, Tang, Guenin, Goodnow, Kikuchi, and Koide.
In reference to claim 3, an active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is communicably coupled to the first multi-die interconnect bridge (540, 740, 940).
In reference to claim 4, the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is a processing unit or control circuitry.
With regard to claim 5, the first multi-die interconnect bridge (540, 740, 940) defines a shortest distance (by virtue of the conductive members 521, 531, 921, 931) between each of the at least three semiconductor dies and the remaining at least three semiconductor dies.
In reference to claim 6, figures 6, 8, and 9 of Braunisch show that the first multi-die interconnect bridge (540, 940) comprises a silicon die (p. 2, paragraphs 25, 27) embedded at least partially in the first surface of the semiconductor package substrate (610, 910).
In reference to claim 7, Braunisch discloses (p. 2, paragraphs 24, 25, 27) that the first multi-die interconnect bridge (540, 740, 940) comprises a silicon bridge but does not explicitly disclose that the silicon bridge is formed integral with the semiconductor package substrate (610, 710, 910).  The examiner would like to note that such an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) has been previously decided by the courts:
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the silicon bridge with the semiconductor package substrate since it is "merely a matter of obvious engineering choice" as set forth in the above case law.   
In reference to claim 8, Braunisch discloses a similar method.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package fabrication method which comprises disposing a first multi-die interconnect bridge (540, 740, 940) that includes a plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) proximate a first surface of a semiconductor package substrate (610, 710, 910).  The semiconductor package substrate (610, 710, 910) has a second surface opposite the first surface.  The first multi-die interconnect bridge (540, 740, 940) occupies a first physical area of the first surface of the semiconductor package substrate (610, 710, 910).  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies) are conductively coupled to the first multi-die interconnect bridge (540, 740, 940) such that the plurality of conductive members conductively couples each of the at least three semiconductor dies to the remaining at least three semiconductor dies.  Braunisch does not disclose that dies have different areas such that the smallest of the at least three semiconductor dies occupies a second physical area on the first surface.  However Tang discloses implementing a semiconductor device using dies with different sizes and functions/circuitry (p. 9, paragraph 110).  Tang discloses that devices with greater functionality and greater amounts of circuitry while being small in size is a known goal in the art (p. 1, paragraph 1).  In view of the above, it would be obvious to implement at least three dies with different sizes and functions for a device with greater functionality and greater amounts of circuitry.  In the device of Braunisch constructed in view of Tang, the smallest of the at least three semiconductor dies occupies a second physical area on the first surface of the semiconductor package substrate (610, 710, 910).  The first multi-die interconnect bridge (540, 740, 940) is formed such that it includes one or more conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) which conductively couple the at least three semiconductor dies (note figure 16 structure in lower right corner which has four semiconductor dies, 520, 530, 920, 930) without passing through any intervening semiconductor die included in the at least three semiconductor/silicon dies (p. 3, paragraph 29).  In the method of Braunisch constructed in view of Tang, the first physical area occupied by the first multi-die interconnect bridge (540, 740, 940) is less than the second physical area of a smallest of the at least three semiconductor dies.  Braunisch does not explicitly disclose using a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  However Guenin discloses the use of additional multi-die interconnect bridges in figures 4A-4D and 11A-11E; some bridges of which couple only two dies/chips together (note figures 4A and 11E).  Guenin discloses that using additional multi-die interconnect bridges simplifies alignment, thermal management, and power distribution for the multi-chip module while simplifying its design (p. 6, paragraph 125, p. 2-3, paragraphs 55, 60-62) which are known goals in the art (p. 1, paragraphs 6-9, 21, p. 2-3, paragraphs 55, 60-62).  In view of Guenin, it would therefore be obvious to implement a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  In the method of Braunisch constructed in view of Tang and Guenin, only two of the at least three semiconductor dies are coupled to the second multi-die interconnect bridge.  Braunisch does not disclose that a first semiconductor die and a second semiconductor die included in the at least three semiconductor dies have respective first and second gate pitches such that the second gate pitch is less than the first gate pitch.  However Goodnow discloses that using different transistor technology nodes/gate pitches (such as 22 nm, 45 nm, 90 nm, etc.) are selected for semiconductor dies based upon cost, yield, performance, and robustness for the desired function of the die (p. 3-4, paragraph 37).  Goodnow further discloses that high performance transistors are formed with higher gate pitch while more robust technologies are formed with a lower gate pitch (p. 2, paragraph 24).  In view of Goodnow, it would therefore be obvious to implement first and second semiconductor dies with respective first and second gate pitches such that the second gate pitch is less than the first gate pitch in order to attain optimal cost, yield, performance, and robustness combined with the desired functions of the first and second semiconductor dies.  Braunisch does not disclose coupling a plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910).  However Kikuchi discloses that coupling solder balls on the bottom surface of a package substrate provides the benefit of a high density semiconductor package (abstract) which is a known goal in the art (p. 1, paragraph 7).  In view of Kikuchi, it would therefore be obvious to place solder balls on the second/bottom surface of the semiconductor package in order to attain a high density semiconductor package.  Neither of the above references discloses that the plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910) are within the second physical area occupied by the first multi-die interconnect bridge.  However figure 1 of Koide discloses (p. 1, paragraph 11) providing solder balls (5) over the entire bottom surface of a substrate (3) which are electrically connected with the device (2) on the top surface of the substrate (3).  Koide discloses that providing solder balls over the entire bottom surface of a substrate achieves greater miniaturization of the device (p. 1, paragraph 11) which is a known goal in the art (p. 3, paragraph 49).  In view of Koide, it would therefore be obvious to couple solder balls over the entire bottom surface of the package substrate in the method of Braunisch constructed in view of Tang, Guenin, Goodnow, and Kikuchi.  In the semiconductor package fabrication method of Braunisch constructed in view of Tang, Guenin, Goodnow, Kikuchi, and Koide, the solder balls are coupled over the entire bottom surface of the package substrate such that a first and a second plurality of solder balls are within the first physical area occupied by the first multi-die interconnect bridge while the solder balls are electrically coupled to the top surface of the package substrate.  Neither of the above references disclose that the first plurality of the solder balls is coupled to one of the at least three semiconductor dies while the second of the plurality of solder balls is coupled to another of the at least three semiconductor dies.  However it would be obvious to connect the first and second of the plurality of solder balls to specific semiconductor dies in this manner since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore claim 8 is not patentable over Braunisch, Tang, Guenin, Goodnow, Kikuchi, and Koide.
In reference to claim 10, at least one active semiconductor die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is conductively coupled to the first multi-die interconnect bridge (540, 740, 940).
In reference to claim 11, the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is a processing unit or control circuitry.
With regard to claim 12, the conductive members (521, 531, 921, 931) conductively couple the at least three semiconductor dies to the first multi-die interconnect bridge (540, 740, 940).  The first multi-die interconnect bridge (540, 740, 940) defines a shortest distance (by virtue of the conductive members 521, 531, 921, 931) between each of the at least three semiconductor dies and the remaining at least three semiconductor dies.
In reference to claim 13, figures 6, 8, and 9 of Braunisch show that the first multi-die interconnect bridge (540, 940) is disposed such that it comprises a silicon die (p. 2, paragraphs 25, 27) at least partially embedded in the first surface of the semiconductor package substrate (610, 910) to provide the first multi-die interconnect bridge (540, 940).
In reference to claim 14, Braunisch discloses (p. 2, paragraphs 24, 25, 27) that the first multi-die interconnect bridge (540, 740, 940) comprises a silicon bridge but does not explicitly disclose that the silicon bridge is formed integral in the thickness of the semiconductor package substrate (610, 710, 910).  The examiner would like to note that such an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) has been previously decided by the courts:
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the silicon bridge in the thickness of the semiconductor package substrate since it is "merely a matter of obvious engineering choice" as set forth in the above case law.   

Claims 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch in view of Guenin and further in view of Tang and further in view of Goodnow and further in view of Kikuchi and further in view of Koide.
In reference to claim 15, Braunisch discloses a similar system.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package fabrication system which comprises means for disposing a first multi-die interconnect bridge (540, 740, 940) that includes a plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) proximate a first surface of a semiconductor package substrate (610, 710, 910).  It is noted that, “the means for disposing a first multi-die interconnect bridge” is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph since structure is recited in the claim language.  The first multi-die interconnect bridge (540, 740, 940) occupies a first physical area of the first surface of the semiconductor package substrate (610, 710, 910).  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, figures 6-9 disclose at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies).  Braunisch does not explicitly disclose a means for disposing a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  However Guenin discloses the use of additional multi-die interconnect bridges in figures 4A-4D and 11A-11E; some bridges of which couple only two dies/chips together (note figures 4A and 11E).  Guenin discloses that using additional multi-die interconnect bridges simplifies alignment, thermal management, and power distribution for the multi-chip module while simplifying its design (p. 6, paragraph 125, p. 2-3, paragraphs 55, 60-62) which are known goals in the art (p. 1, paragraphs 6-9, 21, p. 2-3, paragraphs 55, 60-62).  In view of Guenin, it would therefore be obvious to implement a means for disposing a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  There is a means (521, 531, 921, 931) for conductively coupling each of at least three semiconductor dies to the first multi-die interconnect bridge (540, 740, 940) such that the plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) conductively couples each of the at least three semiconductor dies to the remaining at least three semiconductor dies.  Braunisch does not disclose that dies have different areas such that the smallest of the at least three semiconductor dies occupies a second physical area on the first surface.  However Tang discloses implementing a semiconductor device using dies with different sizes and functions/circuitry (p. 9, paragraph 110).  Tang discloses that devices with greater functionality and greater amounts of circuitry while being small in size is a known goal in the art (p. 1, paragraph 1).  In view of the above, it would be obvious to implement at least three dies with different sizes and functions for a device with greater functionality and greater amounts of circuitry.  In the system of Braunisch constructed in view of Guenin and Tang, the smallest of the at least three semiconductor dies occupies a second physical area on the first surface of the semiconductor package substrate (610, 710, 910).  In the system of Braunisch constructed in view of Guenin and Tang, the first physical area occupied by the first multi-die interconnect bridge (540, 740, 940) is less than the second physical area of a smallest of the at least three semiconductor dies.  The means for forming a first multi-die interconnect bridge (Braunisch discloses forming a separate bridge die and placing into a cavity or on the package substrate – p. 5, paragraph 49-54, p. 6, paragraphs 54, 60-62) includes a plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) proximate a first surface of a semiconductor package substrate (610, 710, 910) such that the plurality of conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) included in the first multi-die interconnect bridge (540, 740, 940) conductively couple the at least three semiconductor dies without passing through any intervening semiconductor die included in the at least three semiconductor/silicon dies p. 3, paragraph 29).  In the system of Braunisch constructed in view of Guenin and Tang, only two of the at least three semiconductor dies are coupled to the second multi-die interconnect bridge.  The semiconductor package substrate (610, 710, 910) has a second surface opposite the first surface.  Braunisch does not disclose that a first semiconductor die and a second semiconductor die included in the at least three semiconductor dies have respective first and second gate pitches such that the second gate pitch is less than the first gate pitch.  However Goodnow discloses that using different transistor technology nodes/gate pitches (such as 22 nm, 45 nm, 90 nm, etc.) are selected for semiconductor dies based upon cost, yield, performance, and robustness for the desired function of the die (p. 3-4, paragraph 37).  Goodnow further discloses that high performance transistors are formed with higher gate pitch while more robust technologies are formed with a lower gate pitch (p. 2, paragraph 24).  In view of Goodnow, it would therefore be obvious to implement first and second semiconductor dies with respective first and second gate pitches such that the second gate pitch is less than the first gate pitch in order to attain optimal cost, yield, performance, and robustness combined with the desired functions of the first and second semiconductor dies.  Braunisch does not disclose a means for coupling a plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910).  However Kikuchi discloses that coupling solder balls on the bottom surface of a package substrate provides the benefit of a high density semiconductor package (abstract) which is a known goal in the art (p. 1, paragraph 7).  Kikuchi utilizes solder paste as the means of coupling solder balls to the substrate (p. 9, paragraph 162, p. 11, paragraph 196).  In view of Kikuchi, it would therefore be obvious to implement a means of coupling solder balls on the second/bottom surface of the semiconductor package in order to attain a high density semiconductor package.  Neither of the above references discloses that the plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910) are within the second physical area occupied by the first multi-die interconnect bridge.  However figure 1 of Koide discloses (p. 1, paragraph 11) providing solder balls (5) over the entire bottom surface of a substrate (3) which are electrically connected with the device (2) on the top surface of the substrate (3).  Koide discloses that providing solder balls over the entire bottom surface of a substrate achieves greater miniaturization of the device (p. 1, paragraph 11) which is a known goal in the art (p. 3, paragraph 49).  In view of Koide, it would therefore be obvious to couple solder balls over the entire bottom surface of the package substrate in the system of Braunisch constructed in view of Guenin, Tang, Goodnow, and Kikuchi.  In the system of Braunisch constructed in view of Guenin, Tang, Goodnow, Kikuchi, and Koide, the solder balls are coupled over the entire bottom surface of the package substrate and thus a first and a second of the plurality of solder balls are within the first physical area occupied by the first multi-die interconnect bridge.  Neither of the above references disclose that the first plurality of the solder balls is coupled to one of the at least three semiconductor dies while the second of the plurality of solder balls is coupled to another of the at least three semiconductor dies.  However it would be obvious to connect the first and second of the plurality of solder balls to specific semiconductor dies in this manner since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore claim 15 is not patentable over Braunisch, Guenin, Tang, Goodnow, Kikuchi, and Koide.
In reference to claim 17, there is a means (Braunisch: p. 2, paragraph 28 describes the use of bumps and pads) for conductively coupling at least one active semiconductor die (p. 2, paragraphs 25, 28 – processing unit die or an active die) to the first multi-die interconnect bridge (540, 740, 940).
With regard to claim 18, the means for conductively coupling the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) includes a processing unit or control circuitry.
With regard to claim 19, the means (521, 531, 921, 931) for conductively coupling the at least three semiconductor dies to the first multi-die interconnect bridge (540, 740, 940) defines a shortest distance between each of the at least three semiconductor dies and the remaining at least three semiconductor dies.
In reference to claim 20, there is a means (612, 615, 915, 918, 945, 960) for at least partially embedding a silicon die (p. 2, paragraphs 25, 27) in the first surface of the semiconductor package substrate (610, 910) to provide the first multi-die interconnect bridge (540, 940).
In reference to claim 21, Braunisch discloses (p. 2, paragraphs 24, 25, 27) that the first multi-die interconnect bridge (540, 740, 940) comprises a silicon bridge but does not explicitly disclose the means to form a silicon bridge such that is formed integral in the thickness of the semiconductor package substrate (610, 710, 910).  The examiner would like to note that such an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) has been previously decided by the courts:
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to integrally form the silicon bridge in the thickness of the semiconductor package substrate during fabrication of the semiconductor package substrate which is thus the means for forming an integral silicon bridge, since it is "merely a matter of obvious engineering choice" as set forth in the above case law.   

Claims 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Braunisch in view of Tang and further in view of Guenin and further in view of Lin et al. (United States Patent Application Publication No. US 2011/0062575 A1, hereinafter “Lin”) and further in view of Goodnow and further in view of Koide.
In reference to claim 22, Braunisch discloses a similar structure.  Figure 16 (the two structures in the lower right corner: one bridge with one die, one bridge with four dies) in conjunction with figures 6-9 disclose a semiconductor package comprising a semiconductor package substrate (610, 710, 910) having a first surface and a transversely opposed second surface separated by a thickness.  Braunisch discloses that dies can be stacked on existing dies (p. 1, paragraph 23, p. 4, paragraph 41, p. 5, paragraph 53).  In addition, at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die that may have additional dies stacked on it, and the other structure which has one bridge and four semiconductor dies) are coupled to the semiconductor package substrate (610, 710, 910).  Braunisch does not disclose that dies have different areas such that the smallest of the at least three semiconductor dies occupies a first physical area on the first surface.  However Tang discloses implementing a semiconductor device using dies with different sizes and functions/circuitry (p. 9, paragraph 110).  Tang discloses that devices with greater functionality and greater amounts of circuitry while being small in size is a known goal in the art (p. 1, paragraph 1).  In view of the above, it would be obvious to implement at least three dies with different sizes and functions for a device with greater functionality and greater amounts of circuitry.  In the device of Braunisch constructed in view of Tang, the smallest of the at least three semiconductor dies occupies a first physical area on the first surface of the semiconductor package substrate (610, 710, 910).  A first multi-die interconnect bridge (540, 740, 940) that includes one or more conductive members (conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) is disposed proximate the first surface of the semiconductor package substrate (610, 710, 910) and occupying a second physical area of the first surface of the semiconductor package substrate (610, 710, 910).  Braunisch does not explicitly disclose using a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  However Guenin discloses the use of additional multi-die interconnect bridges in figures 4A-4D and 11A-11E; some bridges of which couple only two dies/chips together (note figures 4A and 11E).  Guenin discloses that using additional multi-die interconnect bridges simplifies alignment, thermal management, and power distribution for the multi-chip module while simplifying its design (p. 6, paragraph 125, p. 2-3, paragraphs 55, 60-62) which are known goals in the art (p. 1, paragraphs 6-9, 21, p. 2-3, paragraphs 55, 60-62).  In view of Guenin, it would therefore be obvious to implement a second multi-die interconnect bridge that includes one or more conductive members disposed proximate the first surface of the semiconductor package substrate.  The first multi-die interconnect bridge (540, 740, 940) conductively couples each of the at least three semiconductor dies (note figure 16 structure in lower right corner which has four semiconductor dies, 520, 530, 920, 930) to each of the remaining at least three semiconductor dies (note figure 16 structure in lower right corner which has four semiconductor dies, 520, 530, 920, 930).  The structure in the lower right corner of figure 16 shows that the second physical area occupied by the first multi-die interconnect bridge (540, 740, 940) is less than the first physical area of a smallest of the at least three semiconductor dies.  Braunisch does not disclose that the semiconductor package substrate is coupled to a printed circuit board such that the semiconductor package is conductively coupled to it.  However figure 2c of Lin discloses a semiconductor package substrate conductively coupled to a printed circuit board (52) by a plurality of solder balls (112) on its bottom surface.  Lin discloses that mounting and conductively coupling a semiconductor package to a printed circuit board provides structural support (p. 3, paragraph 26) which is desirable in the art (p. 2, paragraph 23).  Lin further discloses that In view of Lin, it would therefore be obvious to the couple the semiconductor package substrate to a printed circuit board such that the semiconductor package is conductively coupled to it.  The one or more conductive members (Braunisch: conductive traces - p. 2, paragraph 26, also p. 2, paragraph 28 describes the bridge with bumps and pads) included in the first multi-die interconnect bridge (540, 740, 940) conductively couple the at least three semiconductor dies (520, 530, 920, 930, also note figure 16 structures in lower right corner which has one bridge and one die, and the other structure which has one bridge and four semiconductor dies) without passing through any intervening semiconductor die included in the at least three semiconductor/silicon dies (p. 3, paragraph 29).  In the device of Braunisch constructed in view of Tang, Guenin, and Lin, only two of the at least three semiconductor dies are coupled to the second multi-die interconnect bridge.  None of the above references disclose that a first semiconductor die and a second semiconductor die included in the at least three semiconductor dies have respective first and second gate pitches such that the second gate pitch is less than the first gate pitch.  However Goodnow discloses that using different transistor technology nodes/gate pitches (such as 22 nm, 45 nm, 90 nm, etc.) are selected for semiconductor dies based upon cost, yield, performance, and robustness for the desired function of the die (p. 3-4, paragraph 37).  Goodnow further discloses that high performance transistors are formed with higher gate pitch while more robust technologies are formed with a lower gate pitch (p. 2, paragraph 24).  In view of Goodnow, it would therefore be obvious to implement first and second semiconductor dies with respective first and second gate pitches such that the second gate pitch is less than the first gate pitch in order to attain optimal cost, yield, performance, and robustness combined with the desired functions of the first and second semiconductor dies.  In the electronic device of Braunisch constructed in view of Tang, Guenin, Lin, and Goodnow, there is a plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910) conductively coupled to the printed circuit board.  Neither of the above references discloses that the plurality of solder balls on the second surface or bottom surface of the semiconductor package or package substrate (610, 710, 910) are within the second physical area occupied by the first multi-die interconnect bridge.  However figure 1 of Koide discloses (p. 1, paragraph 11) providing solder balls (5) over the entire bottom surface of a substrate (3) which are electrically connected with the device (2) on the top surface of the substrate (3).  Koide discloses that providing solder balls over the entire bottom surface of a substrate achieves greater miniaturization of the device (p. 1, paragraph 11) which is a known goal in the art (p. 3, paragraph 49).  In view of Koide, it would therefore be obvious to provide solder balls over the entire bottom surface of the package substrate of Braunisch constructed in view of Tang, Guenin, Lin, and Goodnow.  In the electronic device of Braunisch constructed in view of Tang, Guenin, Lin, Goodnow, and Koide, the solder balls are placed over the entire bottom surface of the package substrate and thus a first and a second of the plurality of solder balls are within the second physical area occupied by the first multi-die interconnect bridge.  Neither of the above references disclose that the first plurality of the solder balls is coupled to one of the at least three semiconductor dies while the second of the plurality of solder balls is coupled to another of the at least three semiconductor dies.  However it would be obvious to connect the first and second of the plurality of solder balls to specific semiconductor dies in this manner since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Therefore claim 22 is not patentable over Braunisch, Tang, Guenin, Lin, Goodnow, and Koide.
In reference to claim 24, an active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is communicably coupled to the first multi-die interconnect bridge (540, 740, 940).
In reference to claim 25, the active die (Braunisch: p. 2, paragraphs 25, 28 – processing unit die or an active die) is a processing unit or control circuitry.

Response to Arguments
Applicant's arguments filed March 10, 2022, have been fully considered but they are not persuasive.   The applicant has amended independent claims 1, 8, 15, and 22 to further describe the second multi-die interconnect bridge as being coupled to only two of the at least three semiconductor dies.  The applicant argues (p. 14-15 of the response) that Guenin does not teach the newly claimed arrangement.  However as noted in the above Office action, Guenin discloses bridges which couple only two dies/chips together in figures 4A and 11E.  Therefore claims 1, 3-8, 10-15, 17-22, 24, and 25 stand rejected in the above Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817